DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements, filed 7 December 2020 and 15 December 2020, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20201207 and 20201215, are attached to the instant Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-9, 11, 15, and 17, 20, 26-29 and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Massaro et al. (US 2018/0092339 A1).
a.	Regarding claim 1, Massaro discloses a method for sex-sorting of mosquitoes by extracting a class of mosquitoes from unsorted mosquitoes, the method comprising:

obtaining images of individuals of said unsorted mosquitoes (Massaro discloses that “the automated mass rearing system can monitor the larvae via one or more sensors” at Fig. 4-435 and ¶0085); 
electronically classifying said individuals from said images into at least one member of a
group of classifications including male mosquitoes and female mosquitoes (Massaro discloses that “sex sorting unit may sort the pupae before they emerge into adults. In certain embodiments, the sex sorting unit may sort the adult mosquitos. In certain embodiments, the sex sorting unit can sort the gender of the mosquitos by imaging techniques or vision systems, by wingbeat frequency, etc. Some embodiments may have an ultrasonic Doppler sensing device (e.g., an ultrasound) that can observe the wingbeat frequency. In certain embodiments, the system may sex sort the mosquitos as they fly up from the tube. As the mosquito emerges, a vision system or a wingbeat frequency measuring system can be used to sort the gender. In some embodiments, these systems may also be used to distinguish between the different species (e.g., the different thousands of mosquito species). Further, some embodiments may also use machine learning based on computer vision systems” at ¶0095); 
using a mechanism to store or remove said individuals, thereby to provide sex-sorted
mosquitoes (Massaro discloses that “sex sorting unit may sort the pupae before they emerge into adults. In certain embodiments, the sex sorting unit may sort the adult mosquitos. In certain embodiments, the sex sorting unit can sort the gender of the mosquitos by imaging techniques or vision systems, by wingbeat frequency, etc. Some embodiments may have an ultrasonic Doppler sensing device (e.g., an ultrasound) that can observe the wingbeat frequency. In certain embodiments, the system may sex sort the mosquitos as they fly up from the tube. As the mosquito emerges, a vision system or a wingbeat frequency measuring system can be used 
	b.	Regarding claim 6, Massaro discloses wherein said unsorted mosquitoes are one member of the group consisting of emerging pupae and adults, and wherein if said member is emerging pupae and-then said images are obtained following emergence, and if said member is adults, then said images are obtained while said adults are in a cooled or non-flying state (Massaro discloses that “sex sorting unit may sort the pupae before they emerge into adults. In certain embodiments, the sex sorting unit may sort the adult mosquitos. In certain embodiments, the sex sorting unit can sort the gender of the mosquitos by imaging techniques or vision systems, by wingbeat frequency, etc. Some embodiments may have an ultrasonic Doppler sensing device (e.g., an ultrasound) that can observe the wingbeat frequency. In certain embodiments, the system may sex sort the mosquitos as they fly up from the tube. As the mosquito emerges, a vision system or a wingbeat frequency measuring system can be used to sort the gender. In some embodiments, these systems may also be used to distinguish between the different species (e.g., the different thousands of mosquito species).
c.	Regarding claim 8, Massaro discloses comprising tracking movement of individual mosquitoes prior to using said mechanism (Massaro discloses that “the computing device may receive sensor signals from the monitoring unit” at Fig. 1-125 and ¶0043).
d.	Regarding claim 9, Massaro discloses comprising obtaining said images for classification using a first, relatively high resolution, camera, and carrying out said tracking using a second, relatively low resolution, camera (Massaro discloses that “monitoring unit 125 may employ temperature sensors, humidity sensors, light sensors, cameras, pressure sensors or scales, etc. to monitor the individual rearing containers or the environment of the storage unit 120 itself” at ¶0045).

f.	Regarding claim 11, Massaro discloses wherein said mechanism comprises a suction device or a blower device or a robot arm to pick off said identified individuals and place in storage, or a zapper or a suction device or a blowing device for removing said identified individuals (Massaro discloses that “the computing device 135 may enable a user to control the robotic arms, e.g., using a mouse to select one or more rearing containers and a destination for the rearing containers, or by manually controlling one or more robotic arms” at ¶0054).
g.	Regarding claim 14, Massaro discloses wherein said zapper is one member of the group comprising an electrode and a laser (Massaro discloses that “The signals may be sound, light (e.g. laser), or radar signals. The signals may be ultrasonic signals” at ¶0058).
h.	Regarding claim 15, Massaro discloses wherein, if an individual is not classified into male or female by a predetermined time, then the image is sent to an operator or wherein if an individual is not classified as male by a predetermined time then it is classified as female (Massaro discloses that “sex sorting unit may sort the pupae before they emerge into adults. In certain embodiments, the sex sorting unit may sort the adult mosquitos. In certain embodiments, 
i.	Regarding claim 17, Massaro discloses wherein said mosquitoes are cooled in a container having walls, so that the cooled mosquitoes stand on an interior side of said walls, the method comprising dismantling said box to present said interior sides of said walls for said obtaining said images (Massaro discloses that “the robotic arm can place the bag onto a tray that can hold multiple bags. At 240, another robotic arm may lift the tray and transport the tray to a storage rack in a storage area. The storage area may include a large number of storage shelves that are lined up in many rows. In certain embodiments, the robotic arm may travel along a track in the storage area to arrive at a particular set of shelves before articulating to place the tray on a particular shelf In some embodiments, the racks may be stacked on top of each other so that the space may be used effectively” at Fig. 2-235 and ¶0068).
j.	Regarding claims 20, 26-29 and 31-33, claims 20, 26-29 and 31-33 are analogous and corresponds to claims 1, 6, 8-9, 11, 15, and 17, respectively. See rejection of claims 1, 6, 8-9, 11, 15 and 17 for further explanation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-5, 18-19, 21-24 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Massaro et al. (US 2018/0092339 A1) in view of Fryshman (US 2015/0023566 A1).
a.	Regarding claim 2, Massaro does not disclose wherein said classifying comprises using a trained neural network.
Fryshman discloses wherein said classifying comprises using a trained neural network (Fryshman discloses neural network system at ¶0022).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the neural network system to Massaro’s sorting unit.
The suggestion/motivation would have been to provide a “method of rapidly detecting and disposing of insects dispersed over areas from small to large” (Fryshman; ¶0002).
b.	Regarding claim 3, the combination applied in claim 2 discloses wherein said trained neural network comprises four or more layers (Fryshman discloses neural network system at ¶0022).
c.    	Regarding claim 4, the combination applied in claim 2 discloses wherein said obtaining images comprises obtaining successive frames, generating differences between said successive frames and using said differences to track individuals (Fryshman discloses “capturing images” at Fig. 2-22 and ¶0022).
d.	Regarding claim 5, the combination applied in claim 2 discloses wherein said classifying comprises using a recurrent neural network (RNN) (Fryshman discloses neural network system at ¶0022).
e.	Regarding claim 18, the combination applied in claim 2 discloses wherein said mosquitoes are cooled in a container having a door and said door is opened onto a first moving conveyor, to allow said cooled mosquitoes to fall through, said first moving conveyor carrying said mosquitoes to an imaging location for said obtaining images, and said conveyor stopping with mosquitoes at said imaging location (Fryshman discloses that “the device 10 housing the lens 14 and action head 18 is a handheld unit, which may be manually or automatically moved across a stationary substrate such as a leaf of lettuce. In another embodiment the device 10 is mounted on a stationary support and a conveyor belt positioned below the device delivers items to be scanned below the microscope lens of the device. Still in other embodiments of the invention, the device is mounted to a linear motion track and it incrementally moves (for instance by incremental movements of a rack and pinion wheel controlled by a computer) across a substrate to be searched. In one embodiment, the device 10 may be used for purposes of "surveillance." In this embodiment, the device is mounted in a fixed position. When an offending object (such as an insect) enters the field of vision of the lens and is recognized as such by the image recognition system--a command is sent to activate the action head 18 to eliminate and/or neutralize the offending object. it will be understood that as an alternative to eliminating and/or neutralizing an offending object, the device could mark the offending object for subsequent removal or remedial action” at ¶0015).
f.	Regarding claim 19, the combination applied in claim 2 discloses wherein said first moving conveyor is a relatively fast moving conveyor, thereby to prevent piling of mosquitoes disrupting imaging, wherein said identified individuals are of the female class so that male mosquitoes are retained on the conveyor, the first moving conveyor emptying onto a second moving conveyor being a relatively slow moving conveyor, said relatively slow moving conveyor conveying said retained mosquitoes for placing in storage cartridges Fryshman discloses that “the device 10 housing the lens 14 and action head 18 is a handheld unit, which may be manually or automatically moved across a stationary substrate such as a leaf of lettuce. In another embodiment the device 10 is mounted on a stationary support and a conveyor belt positioned below the device delivers items to be scanned below the microscope lens of the device. Still in other embodiments of the invention, the device is mounted to a linear motion track and it incrementally moves (for instance by incremental movements of a rack and pinion wheel controlled by a computer) across a substrate to be searched. In one embodiment, the device 10 may be used for purposes of "surveillance." In this embodiment, the device is mounted in a fixed position. When an offending object (such as an insect) enters the field of vision of the lens and is recognized as such by the image recognition system--a command is sent to activate the action head 18 to eliminate and/or neutralize the offending object. it will be understood that as an alternative to eliminating and/or neutralizing an offending object, the device could mark the offending object for subsequent removal or remedial action” at ¶0015).
g.	Regarding claims 21-24 and 34-35, claims 21-24 and 34-35 are analogous and correspond to claims 2-5 and 18-19. See rejection of claims 2-5 and 18-19 for further explanation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609